FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA ,                 No. 10-50249
            Plaintiff - Appellee,
                                            D.C. No.
                v.                    5:09-cr-00024-VAP-1

 RUFINO IGNACIO VALDES-
 VEGA ,                                       ORDER
          Defendant - Appellant.


                     Filed April 25, 2013


                          ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.